 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   CHRIS LAVALE WASHINGTON,                           Case No. 1:18-cv-00368-DAD-SKO (HC)
12                  Petitioner,                         ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL AND
13           v.                                         MOTION FOR COPIES
                                                        [Doc. 32]
14   C. PFEIFFER, Warden,
                                                        ORDER GRANTING EXTENSION OF
15                  Respondent.                         TIME TO FILE OBJECTIONS
16

17         Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254. On March 11, 2019, Petitioner filed a First Amended Petition in

19 this action. (Doc. 24.) After conducting a preliminary review of the petition, on June 20, 2019,
20 the Court issued Findings and Recommendation to dismiss the petition for failure to state a claim.

21 (Doc. 31.) Petitioner was granted thirty (30) days to file objections.

22         On June 26, 2019, Petitioner filed a motion for appointment of counsel. (Doc. 32.) He also

23 requested a copy of the First Amended Petition. There currently exists no absolute right to

24 appointment of counsel in habeas proceedings. See, e.g., Anderson v. Heinze, 258 F.2d 479, 481

25 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984). However, Title 18 U.S.C.

26 § 3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the case if "the interests
27 of justice so require." See Rule 8(c), Rules Governing Section 2254 Cases. Petitioner states that

28 a fellow inmate who had been providing him legal assistance was recently transferred and is no


                                                    1
 1 longer available to assist him. Petitioner states he is ignorant of the law and dependent on fellow

 2 prisoners for legal assistance. Petitioner’s circumstances are not extraordinary in that most of

 3 the prison population is similarly situated. Therefore, the Court does not find that the interests

 4 of justice require the appointment of counsel at the present time.

 5          Petitioner also requests a copy of the First Amended Petition he filed on March 11, 2019.

 6 Petitioner is advised that such a request must be directed to the Clerk of the Court. Petitioner is

 7 further advised that copies of documents are not provided free of charge. Copies up to twenty

 8 (20) pages may be made by the Clerk’ office at a charge of $.50 per page. Larger copy orders

 9 should be directed to a copy service.

10          The Court notes that the Findings and Recommendation was issued on June 20, 2019, and

11 a thirty (30) day deadline was set for filing of objections. In light of Petitioner’s circumstances,

12 the Court will construe his pleading to include a motion for extension of time and grant said

13 motion, providing Petitioner an additional thirty (30) days to file objections.

14                                               ORDER

15          Accordingly, IT IS HEREBY ORDERED:

16          1. Petitioner’s motion for appointment of counsel is DENIED;

17          2. Petitioner’s motion for copies is DENIED;

18          3. Petitioner’s motion is CONSTRUED to include a request for extension of time; and

19          4. Petitioner is GRANTED an extension of time of thirty (30) days from the date of

20             service of this order in which to file objections to the Findings and Recommendations.

21
     IT IS SO ORDERED.
22

23 Dated:     August 1, 2019                                    /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    2
